DETAILED ACTION
This is in response to applicant’s response to application no. 16/296,769 filed on August 20, 2020.
Claims 1, 3-17, and 20-22 are presented for examination.
Claims 12-17 and 20-22 stand withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the Appeal Brief filed on November 25, 2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2021 was filed after the mailing date of the Final Rejection on July 15, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al (US Pub 2016/0099245).
In re claim 1, Cheng et al discloses a structure comprising: a semiconductor region (i.e. 16) comprised of a semiconductor material; a gate structure (i.e. 18”) over the semiconductor region; a first sidewall spacer (i.e. 28) adjacent to the gate structure, the first sidewall spacer comprised of a low-k dielectric material (i.e. paragraph 0019 discloses the use of a low-k dielectric material); and a second sidewall spacer (i.e. 22) including a section arranged between the first sidewall spacer and the semiconductor region (i.e. see at least Figure 8: rightmost structure has at least a portion of element 22 that is between the elements 16 and 28), wherein the low-k dielectric material contains carbon, and the section of the second sidewall spacer is comprised of silicon nitride (i.e. see at least paragraph 0015 that discloses spacer 22 can be SiN and paragraph 0019 that discloses the spacer 28 can be SiOCN, SiCN, or SiCOH).
In re claim 3, Lee et al discloses a structure comprising: a semiconductor region (i.e. 16) comprised of a semiconductor material; a gate structure (i.e. 18) over the semiconductor region; a first sidewall spacer (i.e. 28) adjacent to the gate structure, the first sidewall spacer comprised of a low-k dielectric material (i.e. paragraph 0019 discloses the use of a low-k dielectric material); and a second sidewall spacer (i.e. 22) including a section arranged between the first sidewall spacer and the semiconductor region (i.e. see at least Figure 8: rightmost structure has at least a portion of element 22 that is between the elements 16 and 28),   wherein the low-k dielectric material is a carbon-doped silicon oxide, and the section of the second sidewall spacer is comprised of silicon nitride (i.e. see at least paragraph 0015 that discloses spacer 22 can be SiN and paragraph 0019 that discloses the spacer 28 can be SiOCN or SiCOH).  
In re claim 4, Cheng et al discloses wherein section of the second sidewall spacer (i.e. 22) is comprised of a dielectric material having a first dielectric constant, and the low-k dielectric material (i.e. 28) has a second dielectric constant that is less than the first dielectric constant (i.e. see at least paragraph 0019).  
In re claim 10, Cheng et al discloses wherein the semiconductor region comprises a semiconductor fin, and the gate structure has an overlapping relationship with the semiconductor fin (i.e. see at least Figure 8).
In re claim 11, Cheng et al discloses wherein the semiconductor region comprises at least a portion of a bulk semiconductor substrate (i.e. see at least Figure 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US Pub 2016/0099245) as applied to claim 1 above, and further in view of Lee et al (US Pub 2015/0145073).
Cheng et al discloses further comprising: a source/drain region (i.e. 32) associated with the semiconductor region.
Lee et al discloses wherein the section of the second sidewall spacer (i.e. 304) is arranged between the first sidewall spacer (i.e. 324) and the source/drain region (i.e. 308) (i.e. see at least Figure 3(h)).
Lee et al teaches a source/drain region that is implanted in the semiconductor region and it is well known in the art that this is conventional (i.e. Figure 3(h)).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure as taught by Cheng et al with wherein the section of the second sidewall spacer is arranged between the first sidewall spacer and the source/drain region as taught by Lee et al as having the source/drain region implanted in the semiconductor region is conventional in the art.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432.  The examiner can normally be reached on 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817